UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1619


RICHARD HAKA,

                Plaintiff - Appellant,

          v.

MECKLENBURG COUNTY,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:12-cv-00100-FDW-DSC)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Haka, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard      Haka    appeals     the   district     court’s      order

dismissing     without    prejudice    his    civil   complaint.        We   have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   Haka v.

Mecklenburg    Cnty.,     No.   3:12-cv-00100-FDW-DSC       (W.D.N.C.     May   1,

2012).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in   the    materials

before   the   court     and    argument   would   not    aid   the   decisional

process.

                                                                        AFFIRMED




                                       2